Citation Nr: 0906228	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for gait ataxia.

3. Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The Veteran had active duty service from May 1967 to May 1970 
with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in a February 2008 
remand for additional development. Such development has been 
completed.

After the most recent issuance of the Supplemental Statement 
of the Case (SSOC) by the Agency of Original Jurisdiction 
(AOJ), the Veteran submitted additional evidence in support 
of his claims. He did not waive his right to review of the 
additional evidence by the AOJ. See generally Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed Cir. 2003). The additional evidence pertaining to the 
issues of service connection for hearing loss and tinnitus is 
duplicative of the evidence already considered by the AOJ, 
and no prejudice to the veteran will result from the Board's 
consideration of this evidence in the first instance 
regarding these claims.

The issue of service connection for gait ataxia is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

Bilateral hearing loss and bilateral tinnitus were not 
manifested during the Veteran's active service or for many 
years thereafter, nor is hearing loss and tinnitus otherwise 
related to the Veteran's active service, nor may it be 
presumed related to the Veteran's active service.



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. The criteria for the establishment of service connection 
for bilateral tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, 
April 2006, March 2008, and April 2008. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an April 2006 letter. Although this notification 
obligation was not met before the initial RO decision in June 
2004, the Board finds this timing error non-prejudicial since 
his service connection claims are denied, rendering the 
content of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. The Veteran was afforded VA 
examinations for his claimed disabilities. The Board finds 
that the RO fulfilled its duty to assist the Veteran. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

The Veteran contends that his hearing loss and tinnitus are 
related to noise exposure during active service. The 
preponderance of the evidence is against such a finding, and 
the claims will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim. The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service treatment records do not show any complaints or 
findings of hearing loss or tinnitus. The March 1970 
separation examination report shows the Veteran's hearing as 
normal. However, the Veteran reported military noise exposure 
from gun fire and heavy equipment. The record shows that the 
Veteran served in Vietnam as an engineer equipment repairman, 
and the Board finds the Veteran's accounts of in-service 
noise exposure credible. 

The first medical record of hearing loss occurred in April 
1999. VA treatment records show that the Veteran reported 
experiencing hearing loss and tinnitus during the past two 
months. After testing, the examiner diagnosed moderate to 
moderately severe hearing loss above 4000 hertz (Hz), right 
ear and mild sloping to severe hearing loss above 2000 Hz 
left ear. Subsequent VA treatment notes from August 2004 
reflect tinnitus complaints. 

Private medical records, dated March 2003, show that a recent 
audiogram revealed mild to profound high frequency 
sensorineural hearing loss bilaterally. In addition, an 
electronystagmogram (ENG) study showed abnormal saccades, 
abnormal tracking, and abnormal optokinetics. The Veteran was 
recommended to undergo neurological evaluation.  

The Veteran underwent two VA audiological examinations. The 
first VA examination report, dated February 2005, shows the 
Veteran complaining of hearing loss and tinnitus. He reported 
noise exposure from active service, post-service civilian 
employment, and post-service hunting. He stated that he began 
experiencing tinnitus in 1992 or 1993. The Veteran's 
audiogram revealed moderately-severe to severe high frequency 
hearing loss, right ear and mild to severe high frequency 
sensorineural hearing loss, left ear. Since service treatment 
records showed normal hearing, the examiner opined that is 
not likely the hearing loss is related to military noise 
exposure. He also opined that since the Veteran reported 
tinnitus beginning in 1992 or 1993, it was not likely caused 
by military noise exposure. 

The second VA audiological examination report is dated April 
2008. The Veteran reported his hearing is becoming worse. 
Upon audiological testing, the examiner diagnosed profound 
hearing loss, right ear, and severe hearing loss at 500-4000 
Hz, left ear. Since the Veteran's hearing was normal at 
discharge from active service and hearing loss and tinnitus 
were first reported in April 1999, the examiner opined that 
it was not likely the hearing loss resulted from military 
noise exposure. 

The Veteran submitted a May 2008 audiogram showing severe to 
profound sensorineural hearing loss in both ears. 

In short, the only competent medical opinions of record 
addressing the etiology of the Veteran's current hearing loss 
and tinnitus weigh against the Veteran's claim. The Board 
finds that the preponderance of the evidence weighs against a 
finding that the Veteran's current bilateral hearing loss and 
bilateral tinnitus is related to noise exposure during his 
active duty service period. It follows that entitlement to 
service connection for hearing loss and tinnitus is not 
warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 

REMAND

The claim of service connection for gait ataxia must be 
remanded for the Agency of Original Jurisdiction's (AOJ) 
consideration of evidence received after the last issuance of 
the Supplemental Statement of the Case (SSOC). 

Following the November 2008 SSOC, the Veteran submitted 
additional private medical records concerning his claim for 
gait ataxia. The private medical records included a December 
2008 letter by his physician regarding the etiology of his 
gait ataxia disability. The AOJ had not considered this 
evidence. To afford the Veteran due process, the Board 
remands this issue for consideration of the additional 
evidence by the AOJ. If the disposition remains unfavorable, 
the claim will return to the Board for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will readjudicate the 
service connection claim for gait ataxia 
after consideration of the evidence 
submitted following the November 2008 
SSOC. 

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC), and afforded the opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


